DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts do not expressly teach or render obvious the invention as recited in independent claims 1, 6 and 11. 

Yamashita, Tetsuo (Publication No. US 20210094491 A1) discloses A power supply control device decides, for an on-vehicle control device to which a first power storage device is connected and a second power storage device is connected via a switch, whether or not to use the second power storage device as a power supply for the on-vehicle control device. The power supply control device includes: an acquisition unit configured to acquire an amount of power necessary for the on-vehicle control device to execute an update process for a control program, and a remaining amount of power in the first power storage device; and a decision unit configured to, based on a result of comparison between the necessary amount of power and the remaining amount of power, decide whether or not to use the second power storage device as a power supply for supplying power to the on-vehicle control device that executes the update process.

Chun, Chang Woo (Patent No. US 9575743 B1) discloses an apparatus for updating software of a vehicle terminal includes: a software information storage unit receiving latest version software information transmitted from a software providing server; an update controller receiving a software update request of a vehicle terminal transmitted from the software providing server and performing a software download and update; a battery charging determiner checking a state of charge of a battery installed in a vehicle and comparing the state of charge of the battery with an estimated battery consumption among the latest version software information; and an engine driver driving an engine of the vehicle when the state of charge of the battery is less than the estimated battery consumption.

	You, Sung II (Publication No. US 20130079950 A1) discloses a vehicle update system for updating a vehicle's ROM data is provided. More specifically, a telematics unit is configured to receive new ROM data transmitted from a telematics server. An electronic control unit (ECU) is configured first check to determine whether certain update conditions are satisfied and when they are satisfied, update the old ROM data to the new ROM data using at least one of a main battery and an auxiliary battery. More specifically, the update conditions are that the charged state and the voltage level for at least one of the main battery and the auxiliary battery is greater than a certain level, the vehicle is stopped or parked, and the controller area network (CAN) communication state of the vehicle is normal.
	
The features “the high-voltage battery has sufficient charge to power the control module for the download if the charge of the high-voltage battery is greater than a sum of the expected charge to complete the download and a charge to put the vehicle in a minimal risk condition” when taken in the context of claims 1, 6 and 11 as whole, were not uncovered in the prior art of teachings.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668